DETAILED ACTION
This is the first Office action on the merits of Application No. 17/122,108. Claims 1-17 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 has been considered by the examiner.

Claim Objections
Claims 7 and 15 objected to because of the following informalities:  
in claim 7, line 4, and claim 15, line 4, the phrase “such and” appears to be mistyped and could be –such that--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1 and claim 10, the phrase “(ii) no single element failure of the transmission will cause the transmission to shift from a drive, reverse, or neutral state to the park state” renders the claim indefinite because it is unclear relative to the specification. The negative limitation “no single element failure” indicates that there should not be a failure that would cause to shift from a drive, reverse, or neutral state to the park state. However, in paragraph [0033] states “during default operation when the controller 120 is malfunctioning (e.g., due to an internal fault or an electrical power loss), the following operation happens. If line pressure is present, it latches the valve 300 at the stroked position, thereby continuing to feed hydraulic line pressure to the park piston 166 to keep it out of park. If line pressure is lost, however, the valve 300 moves to the installed position, which causes the park position to move to park”. Thus, if the controller fails, another component, or possibly the pressure line itself fails with no pressure in the line the park position will move to park. In other words, this limitation appears to be condition dependent in order to be definite. One possible amendment is to add the condition into the limitation so for example: ‘…neutral state to park state when there is a hydraulic line pressure to the park piston’. 
	Claims 2-9 and 11-17 are also rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 and claim 10, the prior art does not disclose or render obvious an electro-hydraulic park control system/valve body comprising: the transmission is configured to remain in the non-park state and remain in or transition to the neutral state when a controller of the transmission is malfunctioning while the transmission is operating in the drive, reverse, and neutral states, and the transmission is configured to transition to the park state in less than a period that could result in unintentional vehicle movement while an engine/motor driven pump of the transmission is off or not running, regardless of whether the controller is malfunctioning or not, in combination with the other elements required by the claim.
	The closest prior art, Gittins (US Patent 10408347, cited on the IDS dated 12/15/2020) discloses a valve body (130) which when transition to park (Fig. 7) the controller increases the command line pressure (column 7, lines 55-64), however the controlled increase of pressure denotes that this system does not operate regardless of controller functional state.
	Claims 2-9 and 11-17 are allowable for being dependent on a dependent claim.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tachibanada (US Patent Publication 2020019631) discloses a control valve (124), checkball valve (136), and on/off valve (130), and operation during malfunction/power failure (Fig. 9), but does not disclose the transmission is configured to transition to the park state in less than a period that could result in unintentional vehicle movement while an engine/motor driven pump of the transmission is off or not running, regardless of whether the controller is malfunctioning or not.
	Merklein (US Patent Publication 20190309847) discloses a redundant park control valve arrangement with two valve bodies, but does not disclose the transition to a neutral state during a malfunction of the transmission.
	Black (US Patent 4326433) discloses passages instead of a notch are used prevent a plunger from balancing (column 8, lines 23-36). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORI WU/Examiner, Art Unit 3659